DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Sensor Device With Sensor Connector For Accommodating A Clip”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gadonniex (US 20060215731; “Gadonniex”), in view of Nakamura (US 20120248763; “Nakamura”).

Regarding claim 1, Gadonniex teaches. A sensor device (ABSTRACT, “temperature sensor… and automobile coolant system”) configured to detect a physical quantity of a fluid (¶ 0028, “used to sense coolant temperature in an automobile coolant system”), the sensor device (see previous comment) comprising: a sensor connector (¶ 0026, “mounting or attachment assembly”) defining a sensor insertion hole fluidly in communication with the fluid passage (¶ 0026, Gadonniex’s attachment assembly secures the temperature sensor so that the sensor tip in located in the cooling fluid of an engine cooling system); a sensor (see Gadonniex’s annotated figure 11) configured to detect the physical quantity of the fluid flowing through the fluid passage (¶ 0028, “used to sense coolant temperature in an automobile coolant system”), the sensor (see previous comment) including: a large diameter portion (see Gadonniex’s annotated figure 11) to be located at a deep position of the sensor insertion hole (see Gadonniex’s annotated figure 11, examiner notes Gadonniex’s large diameter portion is located closer to the sensor tip 18 than Gadonniex’s annular groove); a small diameter portion (see Gadonniex’s annotated figure 11) to be located between the large diameter portion (see previous comment) 

    PNG
    media_image1.png
    305
    452
    media_image1.png
    Greyscale


Gadonniex fails to explicitly disclose the fluid system interface for connecting the temperature sensor to the fluid system.


    PNG
    media_image2.png
    571
    634
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nakamura’s scheme of fixing a fluid sensor to a fluid pipe using a clip assembly to teach Gadonniex a connector assembly design which will fix Gadonniex’s fluid sensor. Doing so would provide a reliable way of connecting a sensor to a pipe.

Regarding claim 6, Gadonniex and Nakamura disclose, in Nakamura’s figure 2 and 5, the clip (Nakamura (30)) includes: a first arm (Nakamura (31)) to be inserted into the first clip insertion window (see Nakamura’s annotated figure 5) and be in contact with the small diameter portion of the sensor (see Gadonniex’s annotated figure 11); a second arm (Nakamura (32)) to be .

Allowable Subject Matter
Claims 2 - 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, although Gadonniex and Nakamura teach a sensor and flange connector with a fluid passage of a cooling system, a temperature sensor with a stepped annular groove and O-ring located in a fluid passage direction from the step, a sensor holding contact portion and clip holding portion with first and second clip insertion holes; they do not teach applicant’s first and second clip insertion windows having a larger axial width opposite the insertion location than the axial width at the insertion location. Furthermore, no other prior art can be found to motivate or teach applicant’s sensor device including a second width, in the axial direction, of a far side of the first clip insertion window is larger than a first width, in the axial direction, of an inlet side of the first clip insertion window from which the clip is inserted, and a second width, in the axial direction, of a far side of the second clip insertion window is larger than a first width, in the axial direction, of an inlet side of the second clip insertion window from which the clip is inserted, in combination with the remaining limitations of the claim.

Regarding claim 3, although Gadonniex and Nakamura teach a sensor and flange connector with a fluid passage of a cooling system, a temperature sensor with a stepped annular groove and O-ring located in a fluid passage direction from the step, a sensor holding contact portion and clip holding portion with first and second clip insertion holes opposite each other; they do not teach applicant’s insertion window with one cutout portion facing a housing and no cutout facing away from the housing. Furthermore, no other prior art can be found to motivate or teach applicant’s sensor device including a housing body integrally formed with the pipe, wherein the at least one cutout portion of the sensor connector faces the housing body, and the sensor connector does not have the at least one cut out portion facing away from the housing body, in combination with the remaining limitations of the claim.
Claim 4 would be allowable for at least the same reasons as above.

Claim 5 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, although Gadonniex and Nakamura teach a sensor and flange connector with a fluid passage of a cooling system, a temperature sensor with a stepped annular groove and O-ring located in a fluid passage direction from the step, a sensor holding contact portion and clip holding portion with first and second clip insertion holes opposite each other; they do not teach applicant’s first and second clip insertion windows having a larger axial width a second width, in the axial direction, located at a far side of the first clip insertion window is larger than a first width, in the axial direction, located at an inlet side of the first clip insertion window from which the clip is inserted, and a second width, in the axial direction, located at a far side of the second clip insertion window is larger than a first width, in the axial direction, located at an inlet side of the second clip insertion window from which the clip is inserted, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856